Matter of Clemens v Hodson (2022 NY Slip Op 02705)





Matter of Clemens v Hodson


2022 NY Slip Op 02705


Decided on April 22, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, NEMOYER, AND WINSLOW, JJ.


363.1 CAF 20-01641

[*1]IN THE MATTER OF MCKENZIE ASHLEY CLEMENS, PETITIONER-RESPONDENT,
vBENJAMIN RICHARD HODSON, RESPONDENT-APPELLANT. 
IN THE MATTER OF BENJAMIN RICHARD HODSON, PETITIONER-APPELLANT,
vMCKENZIE ASHLEY CLEMENS, RESPONDENT-RESPONDENT. 


WHITEMAN OSTERMAN & HANNA LLP, ALBANY (ROBERT S. ROSBOROUGH, IV, OF COUNSEL), FOR RESPONDENT-APPELLANT AND PETITIONER-APPELLANT. 
COHEN & COHEN, UTICA (RICHARD A. COHEN OF COUNSEL), FOR PETITIONER-RESPONDENT AND RESPONDENT-RESPONDENT. 
MICHELLE M. SCUDERI, WATERTOWN, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Lewis County (Anthony M. Neddo, A.J.), entered November 20, 2020 in proceedings pursuant to Family Court Act article 6. The order, inter alia, granted primary physical custody of the subject child to petitioner-respondent. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for the reasons stated in the decision at Family Court.
Entered: April 22, 2022
Ann Dillon Flynn
Clerk of the Court